Conviction for possessing intoxicating liquor for purposes of sale; punishment, one year in the penitentiary.
Four bills of exception are in the record. Nos. 1 and 2 set forth alleged errors in admitting testimony of the officers to the finding in appellant's barn of certain whisky, two barrels of mash and a stove. This testimony was objected to because of supposed defects in the affidavit for search warrant, it being averred that the premises were not sufficiently described, and also that the affidavit contained no statement of the facts upon which the makers based their belief that the law was being violated on the premises desired to be searched. But for the fact that appellant himself took the witness stand and affirmed that the officers did find the whisky, the mash and the stove referred to, — we would discuss the alleged errors set forth in said bills of exception, but the record clearly demonstrating that the testimony thus obtained by the officers and by them put before the jury, was given to the jury without objection from another source than that of said officers, — we would hold said bills to bring before us *Page 92 
nothing capable of injury to the appellant and that hence said bills of exception present no reversible error. McLaughlin v. State, No. 11286, opinion handed down February 15, 1928, and not yet published.
Bill of exceptions No. 3 presents no error. It sets up the refusal of a peremptory instruction for acquittal based on the reception of the evidence of the officers above discussed. Bill of exceptions No. 4 was to the refusal of a new trial. In the motion no errors are set up other than those presented in the three bills of exception above mentioned. The evidence of the finding of the quantity of intoxicating liquor in the possession of appellant was sufficient to justify his conviction for the offense charged. He made a defense based on the proposition that the liquor in question was the property of a negro who had used and occupied his barn. This presented a jury question, which they have solved against him.
Finding no error in the record, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.